DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: 1) para. [0028] should end in a period; 2) para. [0031] has “155such” where there should be a space between the number and word; and 3) para. [0034] has “subsystems 115” where subsystems is 155.  This is also true in paras. [0040] – [0042], [0046] and [0052].   
Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a method, product, or system, which are statutory categories of invention.  (Step 1: YES).

A method for distributing credit account information, the method comprising:
receiving, at a subsystem, a subset of credit account information from a main rules system;
determining, at the subsystem, that a communication to the main rules system is disrupted;
utilizing the subset of credit account information to make at least one purchase authorization decision; and
providing, after determining that the communication to the main rules system is operational, a reconciliation data file including the at least one purchase authorization decision to the main rules system.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (purchase authorization decision, which is mitigating purchase risk).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as Claim 1 does not require a computer to perform any of the steps, the claims are also abstract under Mental Processes.  See Fig. 1, ref. 155 where the subsystem appears to encompass software modules.  Also, using a generic computer for abstract elements has been shown to be abstract.  See MPEP 2106.04(a)(2) III.  
This judicial exception is not integrated into a practical application. In particular, the claims only recite: computer-readable medium, processor (Claim 8), memory, storage, processor, subsystem memory, subsystem processor (Claim 15).  The subsystem and system in Claim 1 does not claim a processor or computer and the specification does not appear to require such devices.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification paras. [0009] and [0064] where the system and computer can have different alternatives, modifications, and equivalents as well as different hardware combinations. Determining that a communication to the main rules system is disrupted is claimed and taught at a high level of generality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and providing (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “determining, at the subsystem, that a communication to the main rules system is disrupted;…” where determining a communication is disrupted is indefinite as nothing is done with the determined disruption in the claim.  Claims 8 and 15 have a similar problem.
Claim 1 has “utilizing the subset of credit account information to make at least one purchase authorization decision;…” where it is indefinite as to how the subset of credit account information is used to make a purchase authorization decision (i.e. there are no active, positive steps as to how the subset of credit account information’s use makes a purchase authorization decision).  Also, there is no claimed purchase, therefore it is indefinite as to authorization of a purchase if there is no purchase.  Claims 8 and 15 have a similar problem
Claim 1 has “providing, after determining that the communication to the main rules system is operational, a reconciliation data file including the at least one purchase authorization decision to the main rules system” where it is indefinite as to what/who is determining the main rules is operational.  Claim 8 has a similar problem.
Claim 14 has “utilize the subset of credit account information via a proprietary device communicatively coupled with said subsystem, wherein any data stored on said proprietary device is inaccessible by any other electronic device at said subsystem” where utilize the subset of credit account information is indefinite as the credit account information is never utilized.  It’s also indefinite as to how it relates to data stored  on a proprietary device being inaccessible.
Claims 2-7, 9-14, and 16-20 are further rejected as they depend from their respective independent claims.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 8768838 to Hoffman in view of U.S. Pub. No. 2017/0345007 to Matteson et al.
Regarding claims 1, 8, and 15
(claim 1)  A method for distributing credit account information, the method comprising:

Hoffman teaches:
Memory and  processing elements to perform the invention…
“The method and system of the present invention may be described herein in terms of functional block components, flow charts, screen shots, optional selections and various processing steps. It should be appreciated that such functional blocks may be realized by any number of hardware and/or software components configured to perform the specified functions. For example, the present invention may employ various platforms comprising software and hardware components (e.g., memory elements, processing elements, logic elements, look-up tables, and the like), which may carry out a variety of functions under the control of one or more microprocessors or other control devices. Accordingly, functional blocks of the block diagrams and flowchart illustrations support combinations of means for performing the specified functions, combinations of steps for performing the specified functions, and program instruction means for performing the specified functions. It will also be understood that each functional block of the block diagrams and flowchart illustrations, and combinations of functional blocks in the block diagrams and flowchart illustrations, can be implemented by either special purpose hardware-based computer systems which perform the specified functions or steps, or suitable combinations of special purpose hardware and computer instructions.” (col. 70, lines 19-42)

Communication capabilities…
“It will be appreciated, that many applications and embodiments of the present invention could be formulated. One skilled in the art will appreciate that a network may include any system for exchanging data or transacting business, such as the Internet, an intranet, an extranet, WAN, LAN, satellite or wireless communications, and/or the like. Moreover, although the invention and its platforms use protocols such as TCP/IP to facilitate network communications, it will be readily understood that the invention could also be implemented using IPX, Appletalk, IP-6, NetBIOS, OSI or any number of existing or future protocols. Moreover, the method and the system contemplate the use, sale, exchange, transfer, or any other distribution of any goods, services or information over any network having similar functionality described herein.” (col. 72, lines 18-33)

receiving, at a subsystem, a subset of credit account information from a main rules system;

{From Applicant’s specification on “main rules system”…
“Credit account systems will have a main rules system. This is the system that authorizes purchases, makes credit account approval and denial decisions, sets credit account limits, and the like. However, if communication with the main rules system goes down, a store that uses the main rules system will not be able to perform any authorized credit purchases or provide any customers with the opportunity to apply for a store credit account.” [0002]

Therefore a credit card issuer or bank makes credit approval and denial decisions and therefore would be a “main rules system.”}

Hoffman teaches:
A master (main) rules-module and subset rule module…
“In an illustrative embodiment of the system of the invention, the rule-module nexus is configured to comprise any one of the following: a master rule-module nexus comprising all pattern data, execution commands, and rule-modules registered by users, by payees, and by account issuers, and; a subset rule-module nexus comprising a subset of all pattern data, execution commands, and rule-modules registered by users, by payees, and by account issuers.” (col. 12, lines 63-67 to col. 13, lines 1-3)


Subset of credit score (credit information) and account issuer fraud (account information)…
“In an illustrative embodiment of the method of the invention, the subset rule-module nexus comprises a subset of data selected as a function of predetermined criteria, comprising any one of the following: a credit score of the user; geography; usage frequency; usage recency; demographics of the user; financial amount of the financial transaction; a user fraud; a payee fraud; an account issuer fraud, and; a compromised code.” (col. 12, lines 37-44)

Example of transmitted to (receiving) subset platform form master platform…
“In addition, the User's verification information can be transmitted from the Master Verification Platform 12 to the Local or Subset Verification Platform 13, so that the next time the User will be successfully identified by the Local or Subset Verification Platform 13. This can likewise occur for the Master Rule-Module Nexus 14 and Local or Subset Rule-Module Nexuses 17, and Local or Subset Registries 17.” (col. 167, lines 41-48)

Subset with only portion of data in Master Platform…
“SUBSET PLATFORM (or Local Computer): Both defined the same, as computing hardware and software storing a set of related data which represents only a portion of all data stored in the Master Computer or Master Platform.” (col. 65, lines 55-58)

determining, at the subsystem, that a communication to the main rules system is disrupted;

See Disrupted below.

utilizing the subset of credit account information to make at least one purchase authorization decision; and

Subset platform capable of processing financial transactions that includes a verification (authorization) platform…
“A subset or master Rule-Module Nexus is a platform comprising any one of the following: a rule-module, and; capability of comprising a plurality of rule-modules. A Rule-Module Nexus, in an illustrative embodiment, communicates with, and may be integrated with, a User Account Registry and/or a Verification Platform, and optionally is capable of communicating with a plurality of Account Issuers and their associated networks, and communicates with a transaction terminal and a User Interface Apparatus. The RMN is optionally integrated with a UUC (or optionally UUC-PVC) verification platform, and invokes a Rule-Module to access and process financial transactions…” (col. 65, lines 1-13)

providing, after determining that the communication to the main rules system is operational, a reconciliation data file including the at least one purchase authorization decision to the main rules system.

Reconciles conflicts between rules…
“In the event that a Rule-Module 50 is self-conflicting, or is in conflict with another Rule-Module 50, the RMN 14, in an illustrative embodiment, invokes a weighting software formula which sorts the conflicting Rule-Modules 50, weights the conflicting Rule-Modules 50 pursuant to certain criteria, and reconciles any conflicts by determining which Rule-Module(s) 50 will be given greater weight for the processing of the financial transaction.” (col. 127, lines 27-35)

Master (main) rule for issuers…
“In another embodiment, within a User Account Registry 15, the Master Rule-Module Nexus 14 stores and manages Financial Accounts 65 for participating Account Issuers, Users, and counter-party entities. Further, The Master Rule-Module Nexus 14 may comprise Execution Commands 52 to display the Financial Account 65 status, calculations, and adjustments, and the like for participating Account Issuers, counter-party entities, and Users.” (col. 103, lines 14-21)

	See Reconcile below.

Disrupted
Hoffman teaches master (main rules).  He does not teach disrupt.

Matteson et al. also in the business of main rules teaches:
Issuer  (main rules system) fails to respond when malfunction (disrupted)…
“In some implementations, issuer 130 may fail to respond to the authorization request. For example, the computers of issuer 130 may have a systematic malfunction or a connection to issuer 130 may be unavailable. In such implementations, a request is transmitted through a payment authorization link 170 to a stand-in payment authorization (SPA) computing device 180 to request stand-in processing for a transaction. SPA computing device 180 makes a decision on behalf of the authorization entity whether to approve the transaction so that a timely authorization response may be provided to the merchant computer for the transaction.” [0043]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Hoffman the ability to determine a communication system is disrupted as taught by Matteson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Matteson who teaches that computers can  malfunction when connected to an issuer and Hoffman teaches financial transactions involving an issuer.  Hoffman benefits financially by having a stand-in (backup) computer when dealing with issuers as this allows transactions to proceed without delay.

Reconcile
The combined references teach reconciling conflicts.  They do not teach providing a reconciliation data file.

Matteson et al. also in the business of reconciliation teaches:
Communication (providing) of cleared transaction (reconciliation of financial data, which would be a data file) between the parties, including merchant and issuer (main rules system)…
“After a transaction is captured, the transaction is cleared and settled between merchant 124, acquirer 126, and issuer 130. Clearing refers to the communication of financial data for reconciliation purposes between the parties. Settlement refers to the transfer of funds between the merchant's account, acquirer 126, and issuer 130 related to the transaction.” [0043]  Inherent with providing settlement to an issuer is communicating with the issuer. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to provide financial data for reconciliation purposes (reconciliation file) as taught by Matteson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Matteson who teaches the need to clear (reconcile) transactions between parties, where parties include issuers.  Hoffman benefits by clearing transactions between parties as this allows for settlement (payment) of accounts between the parties.

Regarding claims 2, 9, and 16
(claim 2)  The method of Claim 1, wherein receiving the subset of credit account information comprises:
receiving an account identifier and a credit available amount for each account in the subset of credit account information.

Hoffman teaches:
An account identifier…
“In an illustrative embodiment of the method of the invention, a proprietary financial account comprises any one of the following: a financial account having an account issuer which is distinct from an account issuer of another financial account; a financial account having a unique financial account identifier; a financial account having a code identifying an account issuer, as approved by the International Organization for Standardization [(Bank Identification Code, or BIC Code) or (Bank Identification Number, or BIN)]; a financial account having a code identifying an account issuer, as approved by the Society for Worldwide Interbank Financial Telecommunications (SWIFT Address or SWIFT Code), and; a financial account having a code identifying an account issuer, as approved by the American Banker's Association (ABA Routing Code).” (col. 3, lines 44-58)

Subset includes financial amount…
“In an illustrative embodiment of the method of the invention, the subset rule-module nexus comprises a subset of data selected as a function of predetermined criteria, comprising any one of the following: a credit score of the user; geography; usage frequency; usage recency; demographics of the user; financial amount of the financial transaction; a user fraud; a payee fraud; an account issuer fraud, and; a compromised code.” (col. 13, lines 4-11)

Where the financial amount includes a balance of a financial account (credit for account)…
“In an illustrative embodiment of the method of the invention, the variable financial amount comprises a formula for calculating the surcharge as a function of a predetermined factor comprising any one of the following: income of the user; a credit score of the user; a financial amount of the transaction; time; a purchasing frequency of the user; a balance in a financial account of the user; an economic indicator, and; a financial objective of the user.” (col. 10, lines 53-60)

Regarding claims 6 and 13
(claim 6)  The method of Claim 1, wherein receiving the subset of credit account information further comprises:
receiving the subset of credit account information in an encrypted format.
	
Hoffman teaches:
Financial account including credit account…
“In an illustrative embodiment of the method of the invention, the financial account comprises any: checking account; credit account comprising Visa.RTM., MasterCard.RTM. and American Express.RTM.; reward incentives account; insurance account; brokerage account; savings account; scrip incentives account; pre-paid account; pre-paid ticket; membership benefits account; private label credit account; services barter account; product barter account, and; internet payment account.” (col. 9, lines 51-58)

Subset RMN platform and encryption means…
“In order to make communications between the Master RMN platforms 14 and the Local or Subset RMN platforms 17 secure, the RMN 14 or RMN-authorized Third-Party Platform 28 further comprises encryption and decryption means, wherein communications between the Master RMN platforms 14 and Local or Subset RMN platforms 17 are encrypted.” (col. 167, lines 66-67 to col. 168, lines 1-5)

Account data encrypted…
“FIG. 23 through 28 show the process flow of a financial transaction via the Rule-Module Nexus 14, including: the User presents a Nexus Access Token (NAT) 62 to the User Interface Apparatus (UIA) 16 for scanning of a bid UUC 200. Optionally, the User also inputs a bid Personal Verification Code (PVC) 202 into a User Interface Apparatus (UIA) 16. The UIA 16, optionally integrated with a POS-Transaction Terminal 2, builds an encrypted packet for a Transaction Request 251, wherein the UUC 200 (or optionally a UUC 200--PVC 202), a UIA Verification Code (UIA-VC) 204 and a reply key are encrypted. Additional Account Transaction Data 172 is appended to the packet from the POS-Transaction Terminal 2, wherein the Merchant Subset Platform (MSP) forwards the encrypted packet to the Rule-Module Nexus 14. The Rule-Module Nexus 14 platforms check the sequence number of the UIA-VC 204, decrypt the UUC 200 (or optionally a UUC 200--PVC 202), using a Message Authentication Code (MAC) for checking the integrity of the encrypted message…” (col. 126, lines 3-22)

Regarding claims 7, 14,  and 20
(claim 7)  The method of Claim 6, further comprising:
receiving the subset of credit account information at a proprietary device communicatively coupled with said subsystem, wherein any data stored on said proprietary device is inaccessible by any other electronic device at said subsystem.
{From Applicant’s disclosure regarding “proprietary device”…

“In one embodiment, subsystem 155 could be a point of sale (POS) system, a hand-held associate device, or the like. In one embodiment, subsystem 155 is a proprietary device that is in communication with the POS or the like, but whose stored data is inaccessible by any system or device other than proprietary authorization manager 125.” [0017]

Therefore a POS is a proprietary device.}

Hoffman teaches:
A merchant point of sale (POS) register and personal digital assistant (examples of proprietary device)…
“In an illustrative embodiment of the method of the invention, the transaction terminal comprises any one of the following: a wireless telephone; a wireless pager; a personal computer; a merchant point of sale register; a vending machine; a venue admittance device; a personal digital assistant; an internet kiosk; a land line telephone; a television, and; a digital music player.” (col. 11, lines 42-48)  Inherent with merchant register or personal digital assistant is a device that is inaccessible by other electronic devices.


Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (10) above in further view of Pub. No. US 2006/0036879 to Wahler et al. 
Regarding claims 3, 10, and 17
(claim 3)  The method of Claim 1, further comprising:
activating a failsafe if the communication to the main rules system is disrupted for a predefined period; and
{From Applicant’s disclosure regarding “failsafe”…
“In one embodiment, the subsystem 155 will have a failsafe such that if the subsystem 155 has not been able to talk to the main rules system 110 for a given time period, (e.g., 24 hours, 48 hours, etc.) then the subsystem 155 will stop providing any transaction approvals until contact is established and the underlying distributed credit account information can be updated, validated, reconciled, or the like.” [0053]}

	See Failsafe below.

declining any transaction requests once the failsafe has been activated.

See Failsafe below.

Failsafe
The combined references teach main rules.  They do not teach failsafe.

Wahler et al. in the business of rules teaches:
Failsafe when communication fails within predetermined time period…
“Various embodiments of a system and method are disclosed for determining whether a monitoring device (e.g., a slave device) should enter a failsafe mode of operation. In one embodiment, the monitoring device may be configured to perform a plurality of monitoring functions. For example, the monitoring device may comprise a watchdog timer configured to monitor communications between the processing unit (e.g., a host processor) and the monitoring device. The watchdog timer may cause the monitoring device to enter a failsafe mode of operation if the processing unit fails to communicate with the monitoring device within a predetermined period of time.” [0007]

	Protect the system from damage…
“The monitoring device 150 may be a slave device that is configured to perform a plurality of monitoring functions. The monitoring device 150 may comprise a time-based mechanism (e.g., a watchdog timer) that will trigger failsafe procedures if the processing unit 110 (e.g., a host processor) fails to communicate with the monitoring device 150 within a programmable period of time. For example, the monitoring device 150 may enter a failsafe mode of operation if the processing unit 110 is malfunctioning. In the failsafe mode of operation, the monitoring device 150 may perform failsafe operations independent of the processing unit 110 to protect the system 100 from damage. For example, during the failsafe mode of operation, the monitoring device 150 may control a fan subsystem to turn on one or more of the fans to a maximum speed to prevent the system 100 from overheating. As used herein, the term "watchdog timer" refers to a timer that counts a certain period of time, e.g., which counts down from a specified or predetermined value.” [0021]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to activate failsafe communication as taught by Wahler et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wahler et al. who teaches that computers can  enter a failsafe mode when units fail to communicate to prevent damage.  The combined references benefit as their system can also be disrupted and a stand-in computer can be used to continue processing transactions.  The combined references benefit financially by allowing transactions to proceed.

Regarding claims 5, 12, and 19
(claim 5)  The method of Claim 1, further comprising:
automatically determining that the communication to the main rules system is disrupted after a pre-defined time period has tolled without obtaining contact with the main rules system.

The combined references teach main rules.  They also teach disrupted.  They do not teach determining disrupted after a pre-defined time period.  

Wahler et al. in the business of rules teaches:
Processing unit fails to communicate with the monitoring device within a predetermined period of time…
“Various embodiments of a system and method are disclosed for determining whether a monitoring device (e.g., a slave device) should enter a failsafe mode of operation. In one embodiment, the monitoring device may be configured to perform a plurality of monitoring functions. For example, the monitoring device may comprise a watchdog timer configured to monitor communications between the processing unit (e.g., a host processor) and the monitoring device. The watchdog timer may cause the monitoring device to enter a failsafe mode of operation if the processing unit fails to communicate with the monitoring device within a predetermined period of time.” [0007]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to activate failsafe communication as taught by Wahler et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wahler et al. who teaches that computers can  enter a failsafe mode when units fail to communicate to prevent damage within a predetermined period of time.  The combined references benefit as their system can also be disrupted and a stand-in computer can be used to continue processing transactions.  The combined references benefit financially by allowing transactions to proceed.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (10) above in further view of Pub. No. US 2004/0078340 to Evans. 
Regarding claims 4, 11, and 18
(claim 4) The method of Claim 1, further comprising:
automatically determining that the communication to the main rules system is disrupted after a pre-defined number of failed attempts to contact the main rules system.

The combined references teach main rules system.  They do not teach pre-defined number of failed attempts.

Evans teaches:
Automated means with maximum number (pre-defined number) of failed communication attempts…
“The invention goes beyond current practices by providing a highly automated means and a method for, individually and in combination:…

…5. Attempting communications with and/or to any or all of the party or parties involved in, identified as involved in, and/or predetermined to have a potential interest in transaction using alternate communications links or media in the event that attempted interaction or interactions using the preferred associated communications link or medium fails;…”

Maximum (pre-defined) number of attempts 
“4. Each communications device for the party has an associated user-defined Communications Sequence Pattern [FIG. 8, 8a] that is used to manage the attempts to reach and establish a communication link session with the device; for each such Pattern, consult its Communication Sequence Pattern [8a] database record, via SQL query or stored (database) procedure, to obtain the following parameters, or the equivalent, in a preferred embodiment of the inventive system:..”

…Maximum Number of Attempts [8h], which defines a total number of attempts allowed before conceding failure;” [0154] - [0161]


It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to determine a number of pre-defined attempts to contact the main rules engine (issuer) as taught by Evans since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Evans who teaches a maximum number of attempts allowed to establish communication.  The combined references benefit by having a maximum number of attempts as this allows for using a stand-in (backup) system for processing transactions and not continuing to try to reach a main rules (issuer) when success is unlikely.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The following teaches at least communication disruption:

Pub. No. US: 20040230535; 20080126213; 20120173423
	
The following prior art teaches at least a backup system:

Patent No. US: 10692081; 10854049

Pub. No. US: 20120017031; 20190303931

The following prior art teaches at least rules:

Pub. No. US: 20170139977

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693